[DO NOT PUBLISH]




           IN THE UNITED STATES COURT OF APPEALS
                                                      FILED
                  FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                    ________________________   ELEVENTH CIRCUIT
                                                  MARCH 18, 2008
                                                THOMAS K. KAHN
                          No. 07-11586
                                                     CLERK
                     Non-Argument Calendar
                   ________________________

                D. C. Docket No. 05-21516-CV-DLG

GUIDEONE SPECIALTY MUTUAL
INSURANCE COMPANY,

                                              Plaintiff-Counter
                                              Defendant-Appellee,

                             versus

UNITED CHRISTIAN EVANGELISTIC
ASSOCIATION OF FLORIDA, LLC,
a Florida Corporation,
UNITED CHRISTIAN EVANGELISTIC
ASSOCIATION OF FLORIDA, INC.,
a Florida Corporation,
UNITED CHRISTIAN EVANGELISTIC
ASSOCIATION, INC.,
FREDERICK "IKE" EIKERENKOOTER,

                                              Defendants-Counter
                                              Claimants-Appellants,

AUGUSTO MEDINA,

                                              Defendant-Appellee.
                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          _________________________

                                   (March 18, 2008)

Before DUBINA, BLACK and PRYOR, Circuit Judges.

PER CURIAM:

      Appellants appeal the district court’s judgment, after a bench trial, that

Appellee GuideOne Specialty Mutual Insurance Company has no duty to defend

and/or indemnify Appellants in the underlying action brought against Appellants

by Augusto Medina. After reviewing the parties’ briefs and the record, we

conclude the district court did not err and affirm for the reasons stated in the

district court’s well-reasoned order of March 9, 2007.

      AFFIRMED.




                                           2